
	

114 HR 1967 IH: Ocean Acidification Innovation Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1967
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Kilmer (for himself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To authorize Federal agencies to establish prize competitions for innovation or adaptation
			 management development relating to ocean acidification.
	
	
 1.Short titleThis Act may be cited as the Ocean Acidification Innovation Act of 2015. 2.HeadingSection 12404 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C. 3703) is amended by adding at the end the following:
			
				(d)Prize competitions
 (1)In GeneralAny Federal agency with a representative serving on the interagency working group established under this section may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (2)PurposesAny prize competition carried out under this subsection shall be for the purpose of stimulating innovation to advance our Nation’s ability to understand, research, or monitor ocean acidification or its impacts, or to develop management or adaptation options for responding to ocean acidification.
 (3)Priority programsPriority shall be given to establish programs under this section that address communities, environments, or industries that are in distress due to the impacts of ocean acidification, including—
 (A)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;
 (B)the development of adaptation options to alleviate economic harm and job loss caused by ocean acidification;
 (C)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and
 (D)the development of adaptation and management options for impacted shellfish industries..  